Citation Nr: 0813097	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-34 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
arm/wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's currently diagnosed distal radioulnar joint 
arthritis and tenosynovitis, dorsal wrist extensor, are the 
result of a disease or injury in service.  


CONCLUSION OF LAW

A left arm/wrist disability was not incurred in or aggravated 
by active duty service, and arthritis of the wrist may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2005 
and June 2005 letters to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements and testimony from the 
veteran and his representative.  Attempts were made to obtain 
additional private treatment records but without success.  
Moreover, while the veteran has asserted that his service 
treatment records are missing because they were destroyed in 
the 1973 fire at the National Personnel Records Center, the 
Board notes that there are inservice treatment records 
available for review, to include induction and separation 
examination reports.  Other than the veteran's statements, 
there is actually nothing in the record to suggest that any 
service treatment records are missing.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The veteran contends that he injured his left wrist during 
service when he got it caught between a door and a steel 
girder in 1946.  He argues that his current left arm and 
wrist problems are related to this injury.  

The service treatment records are negative for report of, 
treatment for, or diagnosis of left wrist or left arm 
problems.  These records include a separation examination 
report from December 1946 at which time no musculoskeletal 
defects were noted.  

The veteran has provided testimony and statements attesting 
to the fact that he was treated shortly after service for his 
left arm and wrist complaints.  Attempts to obtain such 
treatment records were unsuccessful.  One private physician, 
C.H.W., M.D., noted in a June 2005 statement that he was not 
in medical practice until 1963 and that his records were 
transferred to another physician in 1989.  Dr. C.H.W., stated 
that if the other doctor did not treat the veteran, it was 
unlikely that his records could be found.  

VA records dated in 2003 and 2004 are of record.  These 
documents include complaints of left wrist pain in July 2003.  
The veteran's left wrist was X-rayed and was interpreted as 
essentially normal.  There was an old fracture of the ulnar 
styloid.  No arthritis was identified.

Private records dated in 2005 include magnetic resonance 
imaging (MRI) of the left wrist in September of that year.  
This testing showed midcarpal degenerative changes without 
evidence of edema or avascular necrosis.  Also seen was 
fragmentation of the distal portion of the ulnar styloid, 
presumably old.  

A private physician, D.C.B., D.O., noted in treatment records 
dated from September through November 2005 that the veteran's 
left wrist/arm complaints included left forearm pain that 
radiated up into his shoulder with some cramping of the 
fingers.  The veteran gave a history of getting his arm 
caught between the door and a steel girder in 1946 while in 
the military.  The veteran said that he had had no other 
wrist injuries since the inservice injury.  The final 
diagnoses were distal radioulnar joint arthritis and 
tenosynovitis, dorsal wrist extensor.  The veteran's old 
ulnar styloid fracture was also noted.  

At the January 2008 personal hearing, the veteran presented 
testimony in support of his claim.  He stated that he injured 
his left wrist during service and that he had experienced 
problems ever since.  He recalled that he switched jobs right 
after service due to difficulties with his left arm and wrist 
in that he could not lift heavy objects.  While he received 
treatment for his complaints shortly after service, he was 
unable to obtain these treatment records.  He said that he 
did not undergo an exit evaluation when he separated from 
service.  He also said that he experienced problems with this 
left arm and wrist in his post service work driving a bus and 
working at the post office.  He also said that he was told 
that his service records were destroyed in a fire.  

Analysis

The Board has determined that the claim must be denied.  In 
this case, the earliest physical evidence of left arm/wrist 
problems is dated in 2003.  This is over 50 years after 
separation from service.  Although the veteran claims 
symptoms associated with an inservice injury since separation 
from service, neither he nor the Board was able to obtain 
corroborating medical records.  Moreover, the service 
treatment records are apparently of record and do not 
indicate any inservice injury.  Significantly, at examination 
conducted at separation from service, there is no pertinent 
history recorded and no abnormal findings are listed.  Thus, 
it would be speculative to conclude that current left 
arm/wrist problems are related to an alleged inservice 
injury.  

In addressing the private physician's (Dr. D.C.B.'s) reports 
of record, the Board notes that if it is assumed that such 
support the veteran's claim in that the doctor noted that the 
veteran had injured his left wrist during service, it is 
pointed out that while an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the claimant.  
Swann v. Brown, 5 Vet. App. 229 (1993).  The Board observes 
that there is no indication that this physician reviewed the 
veteran's entire claims file in providing his opinion.  Given 
such circumstances, his opinion has little probative value in 
this matter.  This is especially true as the objective 
medical records do not show any pathology during service.  
Moreover, the Board notes that mere recitation of the 
veteran's self-reported history would not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinion premised upon an unsubstantiated account of a 
claimant are of no probative value.  Swann, supra, [generally 
observing that a medical opinion premised upon an 
unsubstantiated account (the inservice left wrist injury in 
this case) is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Therefore, the Board finds that 
an offered medical opinion, as to etiology, would not be 
useful in the present case.  

Absent evidence of a left wrist injury occurring during 
active service, or medical evidence linking the veteran's 
current diagnosis of distal radioulnar joint arthritis and 
tenosynovitis of the dorsal wrist extensor to active service, 
service connection is not warranted.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left arm/wrist disorder, and the claim must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a left arm/wrist injury 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


